Citation Nr: 0408690	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  98-17 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a nasal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The veteran served on active duty from February 1962 to March 
1966.  this appeal originally came before the Board of 
Veterans' Appeals (Board) from a September 1998 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

In an October 1999 rating decision, the Board denied the 
veteran's claims as being not well grounded.  Subsequent to 
that decision, a new law was enacted, the Veterans Claims 
Assistance Act of 2000 (VCAA), which eliminated the concept 
of a well-grounded claim, and which provided for a 
readjudication of any claim denied on that basis upon the 
request of the claimant. 

Pursuant to the VCAA, in August 2001, the Board remanded the 
case for additional development.  

In February 2003, the Board undertook additional development 
with respect to the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  Subsequently, a 
decision of the United States Court of Appeals for the 
Federal Circuit invalidated that regulation, and in May 2003 
the case was remanded to afford the RO the opportunity to 
consider the additional evidence developed by the Board and 
readjudicate the claim on appeal. 

In July 2003, the case was again remanded for additional 
development.  Subsequently, a January 2004 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran was diagnosed with chronic rhinitis during 
service in 1962; a recent VA examiner noted that he has 
longstanding rhinitis that was present in the service.  


CONCLUSION OF LAW

Chronic rhinitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of entitlement to 
service connection for a nasal disorder, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
Board is taking action favorable to the veteran in granting 
the veteran's claim of service connection for chronic 
rhinitis, and the decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

The veteran's service medical records show that in October 
1962 he was seen for complaints of chronic nasal obstruction 
and chronic nasal congestion.  The diagnosis entered was 
chronic rhinitis.  The following month, the records show that 
the veteran's turbinates were cauterized, and although the 
nasal passages were subsequently noted to be more open, there 
remained some crusting present even at the end of that month.  
Later service medical records did not show any further 
pertinent complaints, and the veteran's nose and sinuses were 
characterized as normal upon clinical evaluation at the time 
of the examination conducted in connection with the veteran's 
discharge from service in late 1965.

The post service medical records do not show treatment for 
any relevant complaint until the 1990's.  Records dated in 
1991 reflect the presence of rhinorrhea, and what was 
characterized as chronic allergic rhinosinusitis.  In 1996, 
it was indicated that rhinitis was present.  The veteran 
suffered a nasal fracture in August 1997.  An examination 
conducted for VA purposes in 1999 noted that the veteran 
reported a loss of the sense of smell since 1984.  

A VA examination was conducted in February 2002.  The 
examiner noted the veteran's history of surgery during 
service.  On examination, his nasal mucosa was slightly 
boggy.  No obstruction was present.  The impression was 
probable allergic rhinitis, and status post nasal surgery in 
the 1960's.  The examiner stated that the:

...exact etiology of his loss of smell is 
not entirely clear.  His rhinitis is 
longstanding.  It was present in the 
service and may be a contributing factor.  
In addition, he is a smoker and this is a 
likely exacerbator of his nasal problem 
and possibly contributes to his loss of 
sense of smell.  His nasal surgery...would 
not appear to be a contributing factor to 
his subsequent loss of smell.

Following a review of the veteran's claims folder, a VA 
physician provided a written statement dated in March 2003 to 
the effect that the electrocautery of the veteran's inferior 
turbinates in service did not cause loss of sense of smell.  
The physician noted that the most likely cause was a viral 
upper respiratory infection, with a septoplasty another 
possibility.  The examiner noted that there was no indication 
in the record that the veteran had undergone a septoplasty 
during service.

The veteran has complaints of loss of sense of smell that 
apparently began in the 1980's.  No competent medical 
evidence has related these complaints to his period of 
service, and medical opinions of record have specifically 
discounted the inservice electrocautery of turbinates as a 
cause.  However, the veteran currently has complaints of 
rhinitis which have been noted to be longstanding.  Chronic 
rhinitis was diagnosed in service, and he underwent a 
procedure therein to improve his nasal airflow.  Despite the 
lack of evidence of continuity of treatment in the years 
following service, the Board will resolve reasonable doubt in 
the veteran's favor, and find that the diagnosis of chronic 
rhinitis in service coupled with the recent examiner's 
description of longstanding rhinitis that was present in 
service warrants a grant of service connection for chronic 
rhinitis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


ORDER

Service connection for chronic rhinitis is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



